Citation Nr: 0205762	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active military service from September 1951 
to July 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss is related to his noise exposure 
during service.  

2.  The evidence is in equipoise as to whether the veteran's 
tinnitus is related to his noise exposure during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  
During the development of his claim, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims in letters provided by the RO, the statement of the 
case (SOC) issued in December 1998, and letters issued by VA 
to the veteran.  Thus, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  
Available service medical records have been obtained and 
associated with the claims folder.  Morning reports were 
obtained when the veteran's actual service medical records 
could not be located.   VA pursued all recognized methods for 
obtaining the veteran's service medical records.  The veteran 
was afforded VA examinations, and all identified medical 
documents noted by the veteran were sought.  Therefore, VA 
has also satisfied its duty to assist the veteran in the 
development of his claims.

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Certain diseases, including sensorineural hearing 
loss, may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  If a condition noted during service is not 
shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

The veteran contends, in essence, that he is entitled to 
service connection for hearing loss and tinnitus.  In support 
thereof, the veteran maintains that he experienced acoustic 
trauma in service.  He maintains that he was in close 
proximity to an explosion during service.  He also cites 
prolonged exposure to artillery fire as leading to his 
hearing loss and tinnitus.  He readily admits that he has not 
had ongoing treatment until many years after service and that 
he was exposed to years of manufacturing noise, yet he 
maintains that hearing loss has been present since the in-
service acoustic trauma.  The Board accepts the veteran's 
contentions as to noise exposure in service.  38 U.S.C.A. 
§ 1154(b) (2001).  

As noted, the veteran's service medical records could not be 
obtained.  He maintains that he was treated in a front line 
MASH unit for ear trouble after being in close proximity to 
an explosion.  His DD 214 shows he served in Korea for just 
over one year and that he was awarded a Combat Infantry 
Badge.  Morning reports from the 160th Infantry show that the 
veteran was at sick call on two separate occasions.  These do 
not show what the veteran was treated for and they are 
essentially not dispositive when viewed in the context of 
several years of service.

The veteran underwent a VA examination in April 1998.  At 
that time, he reported decreased hearing since 1952 when he 
was exposed to small arms fire and mortars going off around 
him.  He also reported working in manufacturing plants around 
machines, hunting with guns and a family history of hearing 
loss.  A hearing test revealed moderate to severe bilateral 
sensorineural hearing loss and tinnitus.  The examiner opined 
that the loss was most likely secondary to noise exposure and 
possibly aging.  Puretone threshold in decibels (dB) were as 
follows:  Right ear, 20 dB at 500 Hertz, 15 dB at 1000 Hertz 
and 2000 Hertz, 55 dB at 3000 Hertz and 85 dB at 4000 Hertz; 
Left ear, 20 dB at 500 Hertz, 1000 Hertz and 2000 Hertz, 65 
dB at 3000 Hertz and 85 dB at 4000 Hertz.  Speech recognition 
scores were 94% in both ears.  

The veteran's wife wrote a letter in 1998 about possible 
treating sources in 1987 and 1992 but indicated that the 
records had not been kept that far back.  

The veteran was afforded additional examination for his 
hearing loss and tinnitus in July 2001.  During the audiology 
consultation, the veteran reported difficulty with ringing in 
the ears and with understanding voices when there is 
background noise, especially women's voices.  The diagnosis 
again was moderate to severe bilateral sensorineural hearing 
loss.  The audiology examiner noted that the veteran's 
exposure to noise in service may have contributed to his 
hearing loss, however, the other factors included the 
veteran's age and his many years of exposure to the noise of 
heavy equipment.  It was noted, however, that although the 
veteran did wear hearing protective devices in the many 
manufacturing plants that he worked in after service, his 
many years of exposure to heavy equipment noise after service 
may have contributed to the observed hearing loss.  The 
examiner noted that since it was some 45 years from the time 
of the veteran's service to the clinical documentation of 
hearing loss and tinnitus and since the veteran's hearing 
status at the time of discharge from the Armed Forces was not 
known, it was difficult to say that the veteran's present 
hearing loss is entirely related to service.  

Also in July 2001 the veteran underwent a VA ear examination.  
The examiner noted that the veteran's file did contain 
several statements by the veteran that his tinnitus did not 
start until later in life, although he had recently reported 
tinnitus for many years even shortly after service.  Noting 
the sensorineural hearing loss, the gap in time between the 
diagnosis and the period of service, and the history of 
interim noise exposure, the examiner opined that it was 
impossible to tell how much hearing loss was incurred in 
service and how much was incurred following service.  It was 
the examiner's opinion that both his post-service and in-
service noise exposure could have caused some of the 
veteran's high frequency hearing loss.  He also noted that 
the veteran's service entrance and exit examinations were not 
available.  He did conclude that that both the veteran's work 
in factories, machine noise, gunfire, and hunting as well as 
the veteran's active duty service could cause nerve loss.  

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that a 
favorable decision is in order in this case.  The veteran's 
service medical records are unavailable and it appears that 
such records have been lost or misplaced.  As such, the Board 
has a heightened duty to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In this regard, and in assessing the weight to be accorded 
the various medical opinions, the Board finds that there is 
reasonable doubt in this case that must be resolved in the 
veteran's favor.  Of the three medical opinions described 
above, the Board notes that all of the examiners have 
indicated that the veteran's hearing loss and tinnitus are 
related to nerve damage due to noise exposure.  The Board 
does not dispute that the veteran was exposed to excessive 
noise during his active military service.  It is also clear 
from the record, however, that the veteran had significant 
exposure to noise for many years after his discharge from 
service.  While none of the examiners opine that the 
veteran's current hearing loss and tinnitus are totally due 
to noise exposure in service, it is significant to note that 
none of the examiners have opined that the veteran's hearing 
loss is not at least, in part, due to service.  In fact, 
while two of the statements do appear to be somewhat 
equivocal, it is clear from those two opinions that the 
difficulty in addressing the question of causality is, in 
part, because of the absence of the veteran's service medical 
records.  The July 2001 ear disease examiner opined that both 
the veteran's in-service noise exposure and his post-service 
noise exposure could be the cause of the veteran's current 
high frequency hearing loss.  The July 2001 audiologist 
opined that the veteran's exposure to noise in service may 
have contributed to the veteran's current hearing loss.  The 
Board is cognizant of the expressed difficulty the examiners 
had in rendering an opinion regarding causation in view of 
the many variables in this case to include the absence of any 
service medical records, the documented hearing loss many 
years after service, as well as the veteran's clear history 
of noise exposure after service.  However, where there is 
reasonable doubt in a case, the Board, as noted above, must 
resolve such doubt in the veteran's favor.  Since 
collectively the medical opinions in this case suggest that 
the veteran's current hearing loss and tinnitus may be due, 
in part, to the veteran's exposure to noise in service, the 
Board must conclude that the veteran's hearing loss and 
tinnitus were incurred during his active military service.  
Thus, service connection for bilateral hearing loss and 
tinnitus is granted.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

